        Case: 3:16-cv-00745-jdp Document #: 153 Filed: 07/29/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CRAIG THOMAS BATES,

        Plaintiff,
                                                      Case No. 16-cv-745-jdp
   v.

JON LITSCHER, CATHY JESS,
RANDALL HEPP and KEVIN CARR,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             7/29/2021
        Peter Oppeneer, Clerk of Court                        Date
